EXHIBIT 10.21

AMENDED AND RESTATED

TIDEWATER INC.

DIRECTORS DEFERRED STOCK UNITS PLAN

 

1. Purpose of the Plan.

The purpose of the Tidewater Inc. Directors Deferred Stock Units Plan is to
promote the interests of Tidewater Inc. (the “Company”) and its stockholders by
strengthening the Company’s ability to attract, motivate and retain directors of
experience and ability, and to encourage the highest level of director
performance by providing directors with a proprietary interest in the Company’s
financial success and growth.

 

2. Definitions.

Certain terms used herein are defined as follows:

2.1 “Award Notice” means any written or electronic notice of grant, evidencing
any grant of stock units.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Change of Control” means a “Change of Control” as defined in the Company’s
2006 Stock Incentive Plan, provided such event also constitutes a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the Company’s assets, as such terms are defined in
Section 409A.

2.4 “Committee” means the Nominating and Corporate Governance Committee of the
Board or a subcommittee thereof. The Committee shall consist of not fewer than
two members of the Board, each of whom shall qualify as a “non-employee
director” under Rule 16b-3 promulgated under the Securities Exchange Act of
1934, or any successor rule.

2.5 “Common Stock” means the common stock, $0.10 par value per share, of the
Company.

2.6 “Company” or “Tidewater” means Tidewater Inc., a Delaware corporation.

2.7 “Compensation Amount” shall mean the dollar amount of compensation that each
Director shall receive in the form of Stock Units each year. The initial
Compensation Amount shall be $100,000 and may be changed from time to time by
the Committee.

2.8 “Director” means a member of the Board who is not employed by the Company or
any of its subsidiaries.

2.9 “Fair Market Value” means (a) if the Common Stock is listed on an
established stock exchange or any automated quotation system that provides sale
quotations, the closing sale price for a share of the Common Stock on such
exchange or quotation system on the applicable date, or if no sale of the Common
Stock shall have been made on that day, on the next preceding day on which there
was a sale of the Common Stock; (b) if the Common Stock is not listed on

 

As Amended through January 30, 2008



--------------------------------------------------------------------------------

any exchange or quotation system, but bid and asked prices are quoted and
published, the mean between the quoted bid and asked prices on the applicable
date, and if bid and asked prices are not available on such day, on the next
preceding day on which such prices were available; and (c) if the Common Stock
is not regularly quoted, the fair market value of a share of Common Stock on the
applicable date as established by the Committee in good faith.

2.10 “Participant” means each Director (as defined in Section 2.8).

2.11 “Plan” means the Tidewater Inc. Directors Deferred Stock Units Plan as set
forth herein and as amended, restated, supplemented or otherwise modified from
time to time.

2.12 “Property Distribution” means the fair market value of any securities or
property, other than Common Stock, distributed in respect of a share of Common
Stock.

2.13 “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance issued thereunder.

2.14 “Separation from Service” means “separation from service” as a Director as
such term is defined under Section 409A.

2.15 “Stock Unit” means a right granted under Section 4 of the Plan with the
terms and conditions described herein.

2.16 “Stock Unit Account” means the bookkeeping account maintained for each
Participant that reflects (a) all Stock Units granted to the Participant,
(b) all Stock Units added as a result of dividend equivalents deemed to be
reinvested in Stock Units, and (c) any securities or property distributions that
were not deemed reinvested in additional Stock Units.

 

3. Administration of the Plan.

3.1 The Plan shall be administered by the Committee, which shall have the power
to interpret the Plan and, subject to its provisions, to prescribe, amend and
rescind Plan rules and to make all determinations necessary for the Plan’s
administration. Notwithstanding the foregoing, the Board shall have the
authority to amend or discontinue the Plan, as provided in Section 8 hereof.

3.2 All action taken by the Committee in the administration and interpretation
of the Plan shall be final and binding upon all parties. No member of the
Committee or of the Board will be liable for any action or determination made in
good faith by the Committee or the Board with respect to the Plan or any Stock
Unit.

3.3 Neither the Committee nor the Board has the authority to make discretionary
grants of Stock Units under the Plan. Grants may be made only as provided in
Section 4 hereof.

 

4. Grant of Stock Units.

4.1 Beginning on March 31, 2007 and on each succeeding March 31 that the Plan
remains in effect, each Participant who has served as a Director since the
preceding March 31 shall be automatically granted a number of Stock Units having
an aggregate value equal to the

 

2



--------------------------------------------------------------------------------

Compensation Amount for that year. The number of Stock Units to be granted each
year will be determined by dividing the Compensation Amount by the Fair Market
Value of a share of Common Stock on the applicable March 31 and rounding up to
the nearest whole number of Stock Units. Stock Units shall be compensation for
the preceding fiscal year.

4.2 While the Plan remains in effect, a person who becomes a Director during the
fiscal year shall be automatically granted a pro rata number of Stock Units on
the following March 31 determined as follows (rounded up to the nearest whole
number):

 

Compensation Amount    x  

Number of calendar days

between the date the person

becomes a Director and the

following March 31

   =   

      Pro rata

    portion of

Compensation

     365             Amount

 

 

Pro rata portion of

Compensation Amount

   =    Number of Stock Units granted     

Fair Market Value of a share

of Common Stock on the March 31
following the date the new

Director joined the Board

        

4.3 While the Plan remains in effect, a person who has a Separation from Service
as a Director during the fiscal year for any reason shall be automatically
granted a pro rata number of Stock Units effective on the date the Director has
a Separation from Service (rounded up to the nearest whole number):

 

Compensation Amount    x   

Number of calendar days

between the preceding

March 31 and the date the

person ceased to be a Director

   =   

      Pro rata

    portion of

Compensation

      365             Amount

 

 

Pro rata portion of

Compensation Amount

   =    Number of Stock Units granted     

Fair Market Value of a share

of Common Stock on the date the
Director has a Separation
from Service

        

4.4 While the Plan remains in effect, in the event of a Change of Control during
the fiscal year, a Director shall be automatically granted immediately prior to
the effectiveness of the Change of Control a pro rata number of Stock Units
determined as follows (rounded up to the nearest whole number):

 

Compensation Amount    x   

Number of calendar days

between the preceding

March 31 and the date of the

Change of Control

   =   

      Pro rata

    portion of

Compensation

      365             Amount

 

3



--------------------------------------------------------------------------------

 

Pro rata portion of

Compensation Amount

   =    Number of Stock Units granted     

Fair Market Value of a share

of Common Stock on the date
preceding the Change of Control

        

4.5 All Stock Units granted shall be credited to a Stock Unit Account for each
Participant.

 

5. Terms and Conditions of Stock Units.

5.1 Subject to the terms, conditions, and restrictions set forth herein or in an
Award Notice, each Stock Unit granted under Section 4 hereof represents the
right to automatically receive from the Company the Fair Market Value of one
share of Common Stock in cash. Payment of Stock Units shall be made upon the
earlier of (a) a Change of Control or (b) the time provided in the payment
election form (the “Payment Election Form”) submitted by the Director.

The Payment Election Form must be submitted prior to the beginning of the
calendar year in which the services for which such Stock Units are to be issued
are performed. For example, a payment election for the Stock Units to be issued
March 31, 2009, for services rendered from April 1, 2008 through March 31, 2009
must be completed, executed and delivered to the Company no later than
December 31, 2007. A new Director may make a payment election, with respect to
compensation for services to be performed after the election, within 30 days
after the date the Director first joins the Board and is eligible to participate
in the Plan.

On the Payment Election Form the Director can make an initial payment election
to receive payment of Stock Units (a) in a lump sum on the date that is 15 days
following the date the Participant has a Separation from Service (the
“Termination Date”) or (b) in five equal annual installments beginning 15 days
following the Termination Date and continuing on the next four anniversary dates
thereof. Interest will be paid on the unpaid balance of the installment payments
in an amount equal to the interest rate paid on ten-year U.S. Treasury Notes at
the time of payment, plus 1.5%. Each annual installment amount would be
calculated as follows:

 

          1                    x    Total value of unpaid        

number of remaining

installment payments

      Stock Unit Account      

If a Participant does not submit a Payment Election Form, the Participant shall
be deemed to have chosen payment in a lump sum 15 days following Separation from
Service. Payment of Stock Units in the event of death or a Change of Control
before or after a Separation from Service shall be made in a lump sum upon the
Change of Control or death or, as permitted by Section 409A, by the later of the
December 31 or the 15th day of the third month following the date of death or
the Change in Control.

5.2 Each Stock Unit shall vest immediately upon grant.

 

4



--------------------------------------------------------------------------------

5.3 Except as provided in Section 5.4, a Stock Unit shall not entitle the
Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any share of Common Stock.

5.4 From and after the date of grant of a Stock Unit until the earlier of the
Termination Date or a Change of Control of the Company, the Participant shall be
credited, as of the payment date therefor, with (a) the amount of any cash
dividends, (b) the amount equal to the Fair Market Value of any shares of Common
Stock and (c) any Property Distributions to which the Participant would have
been entitled had the Participant been a record holder of one share of Common
Stock for each Stock Unit at all times from the date of grant of such Stock Unit
to such issuance date. All such credits shall be made notionally to each
Participant’s Stock Unit Account. All such credits shall be converted into
additional Stock Units based upon the Fair Market Value of a share of Common
Stock on the date of payment of the dividend or Property Distribution The
Committee may, in its discretion, deposit in the Participant’s Stock Unit
Account the securities or property comprising any Property Distribution in lieu
of crediting such Stock Unit Account with the Fair Market Value thereof.

 

6. Adjustment Provisions.

In the event of any recapitalization, reclassification, stock dividend, stock
split, combination of shares or other change in the Common Stock, the number of
outstanding Stock Units granted hereunder and credited to a Stock Unit Account
shall be equitably adjusted in proportion to the change in outstanding shares of
Common Stock.

 

7. General Provisions.

7.1 Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Participant any right to continue as a Director or affect the
right of the Company to terminate the services of any Participant.

7.2 The Company shall have the right to withhold from the payment of any Stock
Unit under this Plan, or to collect as a condition of payment, any taxes
required by law to be withheld.

7.3 No Stock Units or rights to payments hereunder may be transferred, pledged,
assigned or otherwise encumbered by a Participant except:

(a) by will;

(b) by the laws of descent and distribution; or

(c) (i) to Immediate Family Members, (ii) to a partnership in which the
Participant and/or Immediate Family Members, or entities in which the
Participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the Participant and/or Immediate Family Members, or
entities in which the Participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, (iv) to
a trust for the sole benefit of the participant and/or Immediate Family Members,
or (v) to a charity or other non-profit organization. “Immediate Family Members”
shall be defined as the spouse and natural

 

5



--------------------------------------------------------------------------------

or adopted children or grandchildren of the participant and their spouses. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of a
Stock Unit or right to payment thereunder or levy of attachment, or similar
process upon a Stock Unit or right to payment hereunder not specifically
permitted herein, shall be null and void and without effect.

7.4 Each Stock Unit shall be evidenced by an Award Notice, including terms and
conditions consistent with the Plan, as the Committee may determine.

7.5 The Plan is intended to comply with the requirements of Section 409A and
shall be construed accordingly.

7.6 Each Participant shall have the right, at any time, to designate a
Beneficiary or Beneficiaries to receive, in the event of the Participant’s
death, those benefits payable under the Plan. The Beneficiary(ies) designated
under the Plan may be the same as or different from the Beneficiary designation
made under any other plan of the Company. If a Participant fails to designate a
Beneficiary, or if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his surviving spouse.
If the Participant has no surviving spouse, the benefits remaining under the
Plan shall be payable to the executor or personal representative of the
Participant’s estate. The payment of benefits under the Plan to a Beneficiary
shall fully and completely discharge the Company and the Committee from all
further obligations under this Plan with respect to the Participant.

7.7 Participants and their Beneficiaries, heirs, successors and assigns shall
have no legal or equitable rights, interests or claims in any property or assets
of the Company. For purposes of the payment of benefits under this Plan, any and
all of the Company’s assets, shall be, and remain, the general unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

8. Amendment, Discontinuance or Termination of the Plan.

The Board may amend or discontinue the Plan at any time; provided, however, that
no such amendment may materially impair, without the consent of the Participant,
a Stock Unit previously granted, unless required in order to bring the Plan into
compliance with Section 409A; and, provided further, that no amendment or
discontinuance may accelerate the timing of the payment of Stock Units, unless
the amendment or discontinuance is permitted by Section 409A.

 

6



--------------------------------------------------------------------------------

EXECUTED effective as of the 30th day of January, 2008.

 

WITNESSES:      TIDEWATER INC.

 

     By:  

/s/ Bruce Lundstrom

       Bruce Lundstrom

 

       Senior Vice President,        Secretary and General Counsel

 

7



--------------------------------------------------------------------------------

Exhibit A

TIDEWATER INC.

DIRECTORS DEFERRED STOCK UNITS PLAN

2008 Payment Election Form

I am a participant in the Tidewater Inc. Directors Deferred Stock Units Plan
(the “Plan”). I hereby elect to receive payment of my Stock Units as follows:

(Please check a box below)

 

  ¨ I hereby elect to receive the distribution of the balance of my Stock Units
Account in the Plan relating to Stock Units earned in the fiscal year ending
March 31, 2009 and future fiscal years in five annual installments beginning 15
days following the date on which I have a “Separation from Service” as a
Director (as defined in the Plan).

I understand that, notwithstanding this election, upon my death or upon a Change
of Control, as defined in the Plan, unpaid installments of my remaining Stock
Unit Account balance will be distributed in a lump sum.

 

  ¨ I hereby elect to receive the distribution of my Stock Unit Account in a
lump sum 15 days following the date I have a “Separation from Service” as a
Director.

This payment election becomes irrevocable on the last day of the calendar year
preceding the calendar year during which a portion of the Stock Units are
earned. For example, an election relating to Stock Units earned during the
period beginning April 1, 2008 and ending March 31, 2009 shall become
irrevocable on December 31, 2007.

All the terms of this election shall be governed by the Plan and any amendment
thereto. All of the terms and conditions of the Plan are incorporated herein by
reference.

I understand that if I die or if a Change of Control of the Company occurs, the
balance of my Stock Unit Account shall be paid out in a lump sum.

I understand that this election shall remain in effect for Stock Units to be
earned in future years unless revoked by the December 31 preceding the year in
which a portion of the Stock Units subject to the revocation are earned.
Revocation must be by written notice to the Tidewater Inc. Employee Benefits
Department.

 

Date:  

 

 

 

    (Signature of Participant)    

 

    (Print Name of Participant) Received by Tidewater Inc.   Date:  

 

  By:  

 

 

 

A-1



--------------------------------------------------------------------------------

Exhibit B

TIDEWATER INC.

DIRECTORS DEFERRED STOCK UNITS PLAN

Designation of Beneficiary

1. I am a participant in the Tidewater Inc. Directors Deferred Stock Units Plan
(the “Plan”) and I hereby designate the following as my beneficiaries under the
Plan:

 

Name and Address (and age if under 18)

  

Relationship/ S.S. Number

  

Percentage Share (s)*

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)   

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)   

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)   

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)         

100%

     

*Total Primary Beneficiary(ies)

Must equal 100%

 

Note: If a primary beneficiary predeceases the undersigned participant, the
deceased primary beneficiary’s share shall be shared pro rata by the remaining
primary beneficiaries named above.

 

B-1



--------------------------------------------------------------------------------

Contingent Beneficiary(ies):

(If more than one contingent beneficiary is to be named, use the additional
spaces below and indicate each contingent beneficiary’s share. The total of
Percentage Shares must equal 100%*.)

 

Note: Contingent beneficiaries will only be entitled to receive benefits
hereunder if all primary beneficiaries are deceased.

 

Name and Address (and age if under 18)

  

Relationship/ S.S. Number

  

Percentage Share (s)*

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)   

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)   

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)   

 

  

 

  

 

(print complete legal name)    (print relationship)    (print percentage share)

 

  

 

   (print complete address)    (print social security number)         

100%

     

*Total Contingent

Beneficiary(ies)

Must equal 100%

 

Note: Any distribution following death shall be made in a lump sum.

2. Any change in designation of beneficiary is effective upon execution by the
participant, provided the form is received by Tidewater prior to the date of
death.

3. This designation shall be subject to the terms of, and any amounts which
become payable hereunder shall be governed by, the Plan as from time to time in
effect.

 

Date:  

 

 

 

    (Signature of Participant) Received by Tidewater Inc.   Date:  

 

  By:  

 

 

 

B-2